UNITED STATES DISTRICT COURT

 

 

 

 

 

 

 

 

 

 

 

 

 

DISTRICT OF NEVADA
REFERRAL SHEET FILED ___RECEIVED
__ ENTERED ___ SERVED ON
. « ” COUNSEUPARTIES OF RECORD
Referred by: Hon. DANIEL J ALBREGTS, Courtroom #3A — “
Hon. BRENDA WEKSLER, Courtroom #3B |} MAY 19 2021
Hon. NANCY J. KOPPE, Courtroom #3C ; ws
Hon. CAM FERENBACH, Courtroom #3D CLERK US DISTRICT COURT
Hon. ELAYNA J. YOUCHAH, Courtroom # DISTRICT OF NEVADA
Hon. , Courtroom # BY. DEPUTY
Today’s Date: S/ia Jar
\ ‘ _
Defendant: Werle Per en Sed. ry Case # 2: eh My)- O105-Bvuly
Please return on at
for _ Trial __ Sentencing — VerificationofCompletionofSentence _Initial Appearance

If defendant has completed all outstanding sentencing obligations before the next scheduled hearing date, his/her
appearance will be waived and counsel may appear on his/her behalf.

You are referred to the following agency(ies). TAKE THIS FORM WITH YOU WHEN YOU FIRST REPORT TO
ANY OF THESE AGENCIES. Additionally, it is YOUR RESPONSIBILITY to pay any fees charged for
participation in any of these programs unless the Court has waived your payment of fees.

FEDERAL PUBLIC DEFENDER - 411 E. Bonneville, Suite 250, Las Vegas, Nevada.
Telephone number: (702) 388-6577. Report immediately to schedule an interview.

PRETRIAL SERVICES - 333 Las Vegas Blvd. So., Room 1112, Las Vegas, Nevada,
Telephone number: (702) 464-5630. Report immediately to schedule an interview.

PROBATION DEPARTMENT - 300 Las Vegas Blvd. So., Suite 1200, Las Vegas, Nevada
Telephone number: (702) 527-7300. Report immediately to schedule an interview.

a ALTERNATIVE SENTENCING & EDUCATION DIVISION - Regional Justice Center, 200 Lewis Ave., 4%
floor, Las Vegas, Nevada. Telephone number: (702) 229-1344. Hours: 7:30 a.m. to 5:00 p.m., Monday through

 

 

Thursday.
DUI School, with Stop DUI Victim Impact Drinker/Driver Awareness Class
Petty Larceny Program Ac Other Alcatel Aunmrnecc Chess online,
Substance Abuse Program ers Ok
COMMUNITY SERVICE - Hours

at Lake Mead National Recreation Area.
court-approved nonprofit, charitable organization

 

 

 

excepr To
x RESTRICTION FROM }yyLake Mead Natjonal Recreation Area () Red Rock Conservation Area + perbrm
() BLM lands in Nevada commencing 5/4 fe\ for day(s)Amonth(S)y ppcesgah
ot wi : 6 hua
No adverse contact with law enforcement for a period of \Z Months Ancinte 2,

x OTHER Dot Stsru¢ Fe pore eer Com len ton of obligariong one. lo/ is/ey

 

PO Referral Sheet - Rev 6/19
